Judgment unanimously affirmed with costs. Memorandum: We agree with Special Term that the $65,100 sewer connection charge imposed by the County Sewer District is not authorized by County Law § 266. That section authorizes charges "for the collection, treatment and disposal of sewage”, which are in the nature of "user charges” (see, Young Men’s Christian Assn. v Rochester Pure Waters Dist., 37 NY2d 371, 377) similar to "rate schedules for water sold” and "sewer rents” (County Law § 266 [1]). The section contemplates periodic charges for services actually used, not a lump-sum charge for anticipated use. (Appeal from judgment of Supreme Court, Erie County, Fudeman, J.—summary judgment, declaratory judgment.) Present—Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.